Name: Commission Regulation (EC) No 1451/98 of 7 July 1998 amending Regulation (EC) No 1324/96 establishing the supply balance for the Azores and Madeira in the rice products sector
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  cooperation policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 8. 7. 98L 192/10 COMMISSION REGULATION (EC) No 1451/98 of 7 July 1998 amending Regulation (EC) No 1324/96 establishing the supply balance for the Azores and Madeira in the rice products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural prod- ucts (1), as last amended by Commission Regulation (EC) No 562/98 (2), and in particular Article 10 thereof, Whereas common detailed rules for the implementation of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira are laid down in Commission Regulation (EEC) No 1696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4); Whereas, for the purposes of applying Article 2 of Regu- lation (EEC) No 1600/92, the forecast supply balance for the Azores and Madeira should be drawn up for rice- sector products on the basis of the islands requirements; whereas the Annex to Commission Regulation (EC) No 1324/96 (5), as last amended by Regulation (EC) No 2468/ 97 (6), should accordingly be replaced by the Annex hereto; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1324/96 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 1. (2) OJ L 76, 13. 3. 1998, p. 6. (3) OJ L 179, 1. 7. 1992, p. 6. (4) OJ L 238, 23. 9. 1993, p. 24. (5) OJ L 171, 10. 7. 1996, p. 3. (6) OJ L 341, 12. 12. 1997, p. 6. EN Official Journal of the European Communities8. 7. 98 L 192/11 ANNEX ANNEX Supply balance for rice for the Azores and Madeira for the marketing period 1 July 1998 to 30 June 1999 (tonnes) Product (CN code) Azores Madeira Milled rice 1006 30 2 500 5 000'